ACCEPTED
                                                                                                04-14-00658-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           2/16/2015 3:45:31 PM
                                                                                                  KEITH HOTTLE
                                                                                                         CLERK



                               APPEAL NO. 04-14-00658-CR
                                TRIAL CAUSE NO. 365341
                                                                              FILED IN
                                                                       4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
 STATE OF TEXAS                                §     IN THE COURT     OF APPEALS
                                                                       2/16/2015 3:45:31 PM
                                                                         KEITH E. HOTTLE
                                                                               Clerk
 VS.                                           §     FOURTH SUPREME JUDICIAL


 JAMES E. SALDANA                              §     DISTRICT OF TEXAS



    FIRST MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Now comes JAMES E. SALDANA, Appellant in the above styled and numbered cause,

and moves this Court to grant this Motion asking that the Court extend the time for filing the

Appellant’s brief in this cause and would show the following:

                                               I.

       The case is on appeal from the County Court at Law No. 12, Bexar County, Texas.

                                               II.

       The style and number of the case in the trial court is: The State of Texas v. JAMES E.

SALDANA, Cause No. 365341.

                                              III.

       The Appellant was convicted of the offense of Driving While Intoxicated.

                                              IV.

       Appellant was sentenced to 1 Year Probation on August 13, 2014.

                                              V.

       The Clerk’s Record and the Reporter’s Record was filed on January 5, 2015. The present
deadline for filing the Appellant’s brief is February 5, 2015.

                                                VI.

       The Appellant seeks an extension of time of an additional 60 days until April 1, 2015 in

which to file Appellant’s Brief.

                                                VII.

       This is the Appellant’s first motion for extension of time to file the Appellant’s brief. This

extension is not sought for the purpose of delaying this appeal.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion to Motion for Extension of Time to file Appellant’s brief until April 1, 2015.



                                              Respectfully submitted,


                                              /S/JAMES C. OLTERSDORF
                                              JAMES C. OLTERSDORF
                                              HERITAGE PLAZA BLDG.
                                              410 S. MAIN, SUITE 205
                                              San Antonio, Texas 78204
                                              (210) 646-8627
                                              Bar No. 15278630
                                              ATTORNEY FOR APPELLANT
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing First Motion For Extension Of Time

To File Appellant’s Brief was delivered to the Bexar County District Attorney's Office, Paul

Elizondo Tower, 4th Floor, 101 W. Nueva, San Antonio, Texas 78205, on February 18, 2015.


                                            /S/JAMES C. OLTERSDORF
                                            JAMES C. OLTERSDORF
                                            ATTORNEY FOR APPELLANT